— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 20, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective November 11, 1974 because he was not totally unemployed. Claimant has been granted disability retirement and seeks employment in other fields. He has been spending substantial time in a self-employment venture which he hopes will ultimately establish him as a writer in his field. One engaged in self-employment activities is not totally unemployed and is ineligible for benefits (Matter of Schatzberg [Catherwood], 32 AD2d 710). Furthermore, if the efforts are designed to produce eventual profit, the fact that no immediate remuneration is produced would not render claimant eligible for benefits (Matter of Carasso [Catherwood] 23 AD2d 935; Matter of Bailey [Catherwood] 18 AD2d 727). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.